Citation Nr: 1102026	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  01-08 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating in excess of 10 
percent for chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1970 to 
December 1974, and January 1991 to May 1991, with additional 
Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied a disability rating in excess of 10 percent 
for right knee chondromalacia.  The Board again denied an 
increased disability rating in April 2006.  The Veteran appealed 
to the U.S. Court of Appeals for Veterans Claims (the Court), 
which resulted in a joint motion for remand in January 2008.  The 
case was returned to the Board, which in turn remanded the case 
to the RO for a hearing in January 2009.  

The Veteran testified at a Board hearing at the RO in June 2009 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.  Based upon the Veteran's testimony, the Board remanded 
the issue for further development in August 2009.   


FINDINGS OF FACT

1.  At no time during the rating period on appeal did the 
Veteran's right knee chondromalacia manifest with ankylosis of 
the knee, dislocated semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint, limitation of 
flexion to 45 degrees or less, limitation of extension to 10 
degrees or less, or a combination of 45 degrees or less of 
flexion and 10 degrees or less of extension.  

2.  For the entire rating period, the Veteran's right knee 
disability had manifested slight, but not moderate, recurrent 
subluxation or lateral instability.




CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 
10 percent for right knee chondromalacia have not been met or 
approximated at any time during the period on appeal.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5256, 5258, 5260, 5261 (2010).  

2.  The criteria for a separate 10 percent disability rating for 
instability of the right knee have been met for the entire rating 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, 4.7, 4.71a, Diagnostic Codes 5257 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete a claim, and of what 
part of that evidence is to be provided by the claimant, and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  The record shows that VCAA 
letters dated April 2004, August 2009, and January 2010 provided 
the Veteran such notice.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   In 
the present appeal, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate the 
claim.  Further, the January 2010 letter gave notice of the types 
of evidence necessary to establish a disability rating and 
effective date for the disability on appeal.   

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in July 2010, thereby 
curing the defective notice error.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law 
Judge who conducts a hearing fulfill two duties to comply with 
the above the regulation.  These duties consist of (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the Acting Veterans Law Judge (AVLJ) noted 
the elements of the claim that were lacking to substantiate the 
claim for a rating in excess of 10 percent for right knee 
chondromalacia.  The representative and the AVLJ asked questions 
to draw out the state of the Veteran's disability.  In addition, 
the AVLJ requested information regarding any current treatment, 
and included a request to obtain those treatment records in a 
subsequent remand.  No additional pertinent evidence that might 
have been overlooked and that might substantiate the claim was 
identified by the Veteran or the representative.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim for a higher disability 
rating.  The Veteran's representative and the AVLJ asked 
questions to draw out the Veteran's contentions regarding the 
current level of disability of the Veteran's right knee 
chondromalacia.  Therefore, the Board finds that, consistent with 
Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2). 

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes private treatment 
records, VA examination reports, and lay evidence.  The Board 
finds that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case, and no further 
action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in August 2003, 
September 2004, and February 2010 to address the level of 
disability of his right knee chondromalacia.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the 
examiners were provided with an accurate history, the Veteran's 
history and complaints were recorded, the examination reports set 
forth detailed examination findings in a manner that allows for 
informed appellate review under applicable VA laws and 
regulations, and the examiners offered the necessary findings.  
Therefore, the Board finds the examinations to be sufficient and 
adequate for rating purposes.  Thus, further examination is not 
necessary.  For all the foregoing reasons, the Board concludes 
that VA's duties to the Veteran have been fulfilled with respect 
to the issue on appeal.



Right Knee Increased Rating Analysis

The present appeal involves the Veteran's claim that the severity 
of his right knee chondromalacia warrants a higher disability 
rating.  Disability evaluations are determined by the application 
of the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet.App. 
55 (1994).  Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran's service-connected right knee chondromalacia has 
been rated at 10 percent by the RO under the provisions of 
Diagnostic Codes 5010 for traumatic arthritis.  Although the RO 
listed the code as 5010-5257, the Board finds that the 10 percent 
was assigned to address pain and limitation of motion due to 
arthritis.  Diagnostic Code 5257 addresses recurrent subluxation 
or lateral instability, which is not applicable in conjunction 
with 5010 as it does not relate to limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5257; see VACOGCPREC 
23-97.  The Board also notes a May 1997 final Board decision that 
found no instability of the right knee and instead noted only the 
x-ray evidence of arthritis as the basis for the 10 percent 
rating.  As such, the Veteran has not yet received a separate 
rating for instability.  The Board will address whether a 
separate rating for right knee instability under Diagnostic Code 
5257 is warranted later in this decision.   

Under Diagnostic Code 5010, traumatic arthritis should be rated 
under Diagnostic Code 5003 for degenerative arthritis.  
Diagnostic Code 5003 states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes for 
the specific joint or joints involved.  When the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, the 
Veteran should be rated at 10 percent disabling with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and 20 percent disabling with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Board turns to the applicable Diagnostic Codes regarding 
limitation of motion of the knee.  Under Diagnostic Code 5256, 
ankylosis of the knee is rated at 60 percent when extremely 
unfavorable, in flexion at an angle of 45 degrees or more, at 50 
percent when in flexion between 40 and 45 degrees, at 40 percent 
when in flexion between 10 and 20 degrees, and at 30 percent when 
favorable angle in full extension, or in slight flexion between 0 
and 10 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5258, dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated at 20 percent.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, the limitation of flexion of the leg 
to 15 degrees warrants a 30 percent rating, to 30 degrees 
warrants a 20 percent rating, to 45 degrees warrants a 10 percent 
rating, and to 60 degrees warrants a noncompensable rating.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the limitation of extension of the 
leg to 45 degrees warrants a 50 percent rating, to 30 degrees 
warrants a 40 percent rating, to 20 degrees warrants a 30 percent 
rating, to 15 degrees warrants a 20 percent rating, to 10 degrees 
warrants a 10 percent rating, and to 5 degrees warrants a 
noncompensable (0 percent) rating.  38 C.F.R. § 4.71a.  

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

After a review of all the evidence, the Board finds that, at no 
point during the rating period on appeal did the Veteran's right 
knee chondromalacia manifest or more nearly approximate 
ankylosis, dislocated semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint, limitation of 
flexion to 45 degrees (for a separate 10 percent rating under 
Diagnostic Code 5260), or limitation of extension to 10 degrees 
(for a separate 10 percent rating under Diagnostic Code 5261).  

The evidence is silent regarding any ankylosis or any current 
dislocated semilunar cartilage.  The Board acknowledges the 
Veteran's complaints of locking in the right knee prior to the 
current period on appeal; however, during the period on appeal, 
the Veteran did not complain of knee locking.  Additionally, 
although during the hearing the Veteran testified that his knee 
locked and caused him to fall, upon further questioning to 
clarify whether the Veteran's knee locked or gave way, the 
Veteran was unsure whether the knee locked or whether it slipped 
due to being loose.  He stated that it "shifts and locks up or 
something."  In March 2000, the Veteran was given a brace to 
assist with the knee pain and giving way.  Additionally, the VA 
examiners in August 2003, September 2004, and February 2010 noted 
no evidence of locking.  Specifically in August 2003, the Veteran 
reported that he no longer has locking, but occasionally has 
buckling.  The evidence indicates that the Veteran's knee gives 
way rather than locks.  As such, the Board finds that the Veteran 
is not entitled to a separate disability rating for dislocated 
semilunar cartilage with frequent episodes of "locking," pain, 
and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  The Veteran's complaints of giving way and instability are 
addressed below. 

Regarding rating the service-connected right knee chondromalacia 
under the limitation of motion provisions, the Board finds that 
the right knee at no point was limited to 45 degrees or less 
flexion or 10 degrees or more extension.  In August 2003, range 
of motion testing showed flexion to 130 degrees and extension to 
0 degrees.  In September 2004, the examiner measured range of 
motion to 100 degrees flexion with slight pain and 0 degrees 
extension.  The Veteran subjectively reported an additional 25 
percent loss of range of motion during flare-ups.  In February 
2010, range of motion was measured to 0 degrees extension and to 
100 degrees flexion with pain at 100 degrees flexion and with 
full extension.  The Veteran reported additional limitation of 
motion and functional impairment of 10 to 25 percent.  The 
examiner also noted mild to moderate fatigue, weakness, and lack 
of endurance with repetitive testing.

The Board notes the effects of pain on the Veteran's functional 
abilities, but finds that these are appropriately compensated 
under the 10 percent rating for arthritis.  Even considering the 
effect of pain on the Veteran's limitation of motion of the right 
knee, the right knee chondromalacia does not rise to a level 
warranting a compensable disability rating for limitation of 
motion for any period. 

The Board must then consider whether a separate disability rating 
is warranted for instability of the right knee.  See VACOPGCPREC 
23-97.  Under Diagnostic Code 5257, slight recurrent subluxation 
or lateral instability warrants a 10 percent rating, moderation 
recurrent subluxation or lateral instability warrants a 20 
percent rating, and severe recurrent subluxation or lateral 
instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

After a review of all the evidence, the Board finds that the 
Veteran has slight recurrent subluxation and instability of the 
right knee for the entire rating period on appeal.  The Veteran's 
knee disability was described as mild with occasional buckling in 
August 2003.  In September 2004, the Veteran reported that his 
knee gives away at times; however, objective medical testing 
(anterior cruciate ligament, posterior cruciate ligament, 
Lachman's, varus/valgus strain) revealed no instability.  In 
February 2010, the Veteran described intermittent subluxation; 
however, objective medical testing again revealed no instability.   
At the June 2009 personal hearing before the Board, the Veteran 
testified that his knee gave way, causing him to fall three or 
four times in the previous year.  He also described the giving 
way as occasional.

Based on this evidence, the Board finds that the Veteran has 
slight recurrent subluxation and lateral instability that has not 
more nearly approximated a moderate degree at any time during the 
appeal.  The lack of objective findings of instability upon 
examination suggests a mild degree of impairment rather than a 
moderate level of instability.  Additionally, the Veteran's own 
testimony notes that the knee gives way, causing him to fall, at 
most only once every three months.  The Board finds that the 
infrequent episodes of giving way, when considered with the lack 
of significant objective evidence of instability, rise to the 
level of only slight instability of the right knee.  While there 
is no evidence of actual instability upon examination, there is 
some lay evidence of symptomatology by the Veteran that suggests 
he has some right knee instability.   For these reasons, and 
resolving reasonable doubt in the Veteran's favor on the question 
of whether he in fact has instability of the right knee, the 
Board finds that a separate 10 percent rating is warranted for 
slight recurrent subluxation and lateral instability for the 
entire rating period.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Based on all the evidence of record, the Board finds that the 
criteria for a disability rating in excess of 10 percent for 
right knee chondromalacia have not been met at any time during 
the period on appeal.  The Board also finds that the criteria for 
a separate disability rating based on evidence of instability of 
the right knee due to chondromalacia have been met for the entire 
period; therefore, a separate 10 percent disability rating is 
granted for slight recurrent subluxation or lateral instability 
of the right knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The United States 
Court of Appeals for Veterans Claims has held that the Board is 
precluded by regulation from assigning an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony of 
record and identify all potential theories of entitlement to a 
benefit under the law and regulations.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court further held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court 
stated that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the Veteran reported pain and instability of the 
right knee with some limitation of motion, and clinical findings 
show chondromalacia (a form of arthritis) of the right knee.  As 
seen in the analysis above, the Board has considered these 
aspects of the Veteran's disability, and finds that the rating 
schedule (Diagnostic Codes 5257, 5258, 5260, 5261) adequately 
provides for ratings base on these symptoms.  Specifically, the 
Board has considered any additional functional limitation of 
motion due to pain, fatigue, or lack of endurance upon repetitive 
use as a result of the right knee disability.  Under 4.40, 4.45, 
4.59, and DeLuca pain, weakened movement, excess fatigability 
and incoordination, which may cause additional limitation of 
motion or joint function, are made a part of the schedular rating 
criteria.  Specifically, the Board notes that the examiners 
discussed the onset of pain and the effect of repetition in 
determining the Veteran's range of motion measurements.  

The grant of a separate 10 percent rating for right knee 
instability also recognizes distinct manifestations of right knee 
disability of recurrent subluxation or lateral instability. As 
the Board has considered all facets of the Veteran's right knee 
disabilities in its schedular analysis, the Board finds that the 
Rating Schedule 


adequately measures and contemplates these aspects of this 
service-connected disability.  As the rating schedule is adequate 
to rate the Veteran's service-connected chondromalacia, as well 
as to rate the separate right knee disability of instability, 
referral for extraschedular consideration is not warranted.


ORDER

A disability rating in excess of 10 percent for right knee 
chondromalacia is denied.

A a separate 10 percent disability rating for right knee 
instability is granted. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


